Edward T. O'Brien, Esq. First Chief Deputy County Attorney, Nassau
I am writing in response to your request for an opinion as to the registration and certification requirements for ambulance service provided by volunteer fire companies and departments in Nassau County.
The provision of emergency medical care services is regulated by Article 30 of the Public Health Law (§§ 3000-3032). The statute creates Regional Emergency Medical Services Councils that are responsible for administering the provisions of Article 30.
We have previously concluded that emergency medical treatment provided by volunteer fire departments is subject to the provisions of Article 30 (1982 Op Atty Gen [Inf] 144; 1975 Op Atty Gen [Inf] 197). Therefore, a fire department's rescue rig, or any other such vehicle that provides ambulance service as defined in the Public Health Law*, would be subject to Article 30 regulation.
Under Article 30, all voluntary ambulance services must obtain a statement of registration as a condition of their lawful operation (Public Health Law, §§ 3001[3], 3004[1]). To obtain a statement of registration, a voluntary ambulance service commencing operation after April 1, 1975 must obtain approval from the appropriate Regional Council within which the proposed service will operate, or, if no Regional Council has been established, from the New York State Emergency Medical Services Council as to the public need for additional emergency medical services (id., § 3004[3]). Determinations as to public need for additional emergency medical services are made under Public Health Law, § 3008).
Under Article 30's grandfather clause (id., § 3009), a voluntary ambulance service which was in operation on April 1, 1975 need not obtain approval of the Regional Council or of the State Council prior to the issuance of a statement of registration. In order to take advantage of the grandfather clause, an application for registration must have been submitted prior to September 1, 1975, and the service must not have changed its territory of operation (ibid.).
Once registered, there are no provisions for expiration or renewal of registration. Ambulance services operating for profit and municipal ambulance services of cities of over one million population must receive certification from the Department of Health that they are operating in accordance with Department regulations. Certification is not required of voluntary ambulance services (id., §§ 3005-3006). Voluntary ambulance services may, however, become certified if they wish, but this procedure is separate and distinct from registration (ibid.).
Accordingly, we conclude that a voluntary fire company providing ambulance service on April 1, 1975 that has registered with the appropriate emergency medical services council prior to September 1, 1975 and has not changed its area of operation, has satisfied the registration requirements of Article 30 of the Public Health Law.
* Public Health Law, § 3001(2) defines ambulance service in the following way:
  "an individual, partnership, association, corporation, municipality or any legal or public entity or subdivision thereof engaged in providing emergency medical services and the transportation of sick, disabled or injured persons by motor vehicle, aircraft or other form of transportation to or from facilities providing hospital services."
Ambulance is defined in the Health Department regulations as follows:
  "a motor vehicle, airplane, boat or other form of transport especially designed and equipped to provide emergency medical services during transit."